 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TIMOTHY H. DELGADO
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-0111-WBS
12                                Plaintiff,              STIPULATION AND (PROPOSED) ORDER RE:
                                                          EXCLUSION OF TIME UNDER THE SPEEDY
13                          v.                            TRIAL ACT AND LOCAL CODE T4
14   KENNY XYRUS LOSITO,                                  Date:    November 18, 2019
                                                          Time:    9:00 a.m.
15                                Defendant.              Judge:   Hon. William B. Shubb
16

17          This case is set for a status conference on November 18, 2019. (Dkt. No. 13.) On November 13,

18 the Court issued a minute order resetting the matter its own motion for December 2, 2019. (Dkt. No. 14.)

19 In its order, the Court directed the parties to file a stipulation and proposed order regarding excludable

20 time under the Speedy Trial Act, if necessary. (Id.)
21          Plaintiff United States of America, through its respective counsel, and defendant Kenny Xyrus

22 Losito, through his counsel of record, hereby stipulate that time in which the trial in this case must begin

23 under the Speedy Trial Act and Local Code T-4 should be excluded from the date of this stipulation up

24 to and including December 2, 2019.

25          On June 26, 2019, Mr. Losito was arraigned on the three-count indictment. (Dkt. Nos. 1, 5.)

26 Several days later, the government produced discovery to the defense that included 82 pages of reports
27 and memoranda, thirteen photos, and several dozen audio and video recordings, as well as results from a

28 forensic phone extraction. Defense counsel requires additional time to review these materials, time to

      STIPULATION AND (PROPOSED) ORDER RE: EXCLUSION      1
30    OF T IME UNDER THE SPEEDY TRIAL ACT
 1 conduct additional investigation, time to research potential defenses and motions, and time to otherwise

 2 prepare for trial. In addition, defense counsel is still awaiting delivery of court records necessary to

 3 advise Mr. Losito.

 4          Based on the foregoing, the parties agree that time under the Speedy Trial Act should be excluded

 5 from the date of this filing (November 14, 2019), up to and including December 2, 2019 (the date of the

 6 next status conference), under 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and

 7 Local Code T4.

 8                                                        Respectfully submitted,

 9
10 Dated: November 14, 2019                               _/s/ Timothy H. Delgado____________
                                                          TIMOTHY H. DELGADO
11                                                        Assistant United States Attorney
                                                          Attorney for Plaintiff United States
12

13
     Dated: November 14, 2019                             _/s/ THD for Lexi P. Negin__________
14                                                        LEXI P. NEGIN
                                                          Assistant Federal Defender
15                                                        Attorney for Defendant Kenny Losito
16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION AND (PROPOSED) ORDER RE: EXCLUSION      2
30    OF T IME UNDER THE SPEEDY TRIAL ACT
 1                                                     ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause appearing

 3 therefore, adopts the parties’ stipulation in its entirety as its order. The Court orders that the time from

 4 November 14, 2019, up to and including December 2, 2019, shall be excluded from computation of time

 5 within which the trial in this case must begin under 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable

 6 time to prepare], and Local Code T4.

 7
     Dated: November 14, 2019
 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION AND (PROPOSED) ORDER RE: EXCLUSION      3
30    OF T IME UNDER THE SPEEDY TRIAL ACT
